DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 5/23/2022.
In this amendment, Applicant has amended claims 1, 3, 4, 6, 7, 10-12, 14, 15, and 18 and has canceled claims 2 and 5.  
Claims 1, 3, 4, and 6-20 are currently pending.  
		
Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 14-18, filed 5/23/2022, with respect to the rejection of claims under 35 U.S.C. 102(a)(2) but they are not persuasive.
On page 14, Applicant recites caselaw relevant to anticipation rejections and recites portions of amended claim 1.  Starting on page 15, Applicant argues that Behravan does not disclose the limitation that first configuration information sent by a base station indicates a preset logical channel .  Applicant recites portions of the Behravan reference and then argues that “Behravan merely discloses that the SR configuration is used to configure the resources for the first logical channel or the second logical channel”.  Examiner respectfully disagrees.  As noted in the rejection below, Behravan discloses sending a configuration of two different sets of logical channels, each set including one (or more) channels and thus indicating these channels.  One of these sets has a higher priority than the other and is thus a preconfigured channel.  Further, as indicated later in the rejection, this priority informs whether or not a scheduling request for a given channel can preempt an uplink shared channel.  This clearly anticipates Applicant’s claimed invention in amended claim 1.  
Next, starting on page 16, Applicant argues that Behravan does not disclose the limitation of transmitting (or not) the scheduling request based on whether the first channel is the preset logical channel.  On page 17, Applicant states that “Behravan merely discloses determining preemption based on priority of the logical channels”.  Examiner respectfully disagrees.  As indicated in the passage of [0036] cited by Applicant, Behravan states “if the SR corresponds to certain logical channels with high priority” (emphasis added).  Thus, the determination of whether or not to transmit the scheduling request is based on the channel to which the SR corresponds as stated explicitly by Behravan.  This channel is also characterized as having a higher priority, but this does not detract from the fact that this passage anticipates Applicant’s claimed invention.  
On pages 17-18, Applicant argues that independent claims 15 and 18 as well as dependent claims are allowable for similar reasons.  For reasons similar to those stated above, Examiner respectfully disagrees.  

Examiner has fully considered Applicant's arguments, see page 18, filed 5/23/2022, with respect to the rejection of claims under 35 U.S.C. 103 but they are not persuasive.
In particular, Applicant argues that the dependent claims rejected under 35 U.S.C. 103 are allowable for similar reasons to that argued regarding the Behravan reference.  For reasons similar to those stated above, Examiner respectfully disagrees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behravan et al (US 2020/0281012).

Regarding claim 1: Behravan discloses a method of transmitting a scheduling request, applied to user equipment, comprising: 
receiving first configuration information which is sent by a base station and indicates a preset logical channel (the UE receives configuration information on the priority of one or more logical channels (thus identifying at least one preset logical channel); see [0036], for example: “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; the priority of the logical channels is configured via at least first and second SR configuration as indicated in [0038]: “a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources…The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)”; see also [0060], for example: “SR configuration can be configured by Radio Resource Control (RRC) signaling or other higher layer signaling”); 
determining whether there is an overlap in time-domain between a physical uplink control channel transmission for a scheduling request corresponding to a first logical channel and a second operation of the user equipment (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the second operation in this case is the scheduled data transmission in step 160 of Figure 5A), the second operation comprising a data transmission that corresponds to a second logical channel and is performed through an uplink shared channel by the user equipment (the scheduled data transmission in step 160 of Figure 5A is data to be transmitted on an uplink shared channel (PUSCH) as indicated throughout; see [0036], for example; as indicated in at least [0039], the data transmission is mapped to a second logical channel); 
determining, in response to that there is the overlap, whether the first logical channel is the preset logical channel (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; that is, the logical channel to which the SR corresponds is comparted to another logical channel one of the “certain logical channels”); 
transmitting, in response to that that first logical channel is the preset logical channel, the scheduling request corresponding to the first logical channel through a physical uplink control channel and suspending the second operation (see step 175 of Figure 5A and [0036], for example, which disclose “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR”);
performing, in response to that the first logical channel is not the preset logical channel, the second operation (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; the ongoing PUSCH transmission is the second operation).
Regarding claim 15: Behravan discloses a method of transmitting a scheduling request, applied to user equipment, comprising: 
receiving first configuration information which is sent by a base station and indicates a preset logical channel (the UE receives configuration information on the priority of one or more logical channels (thus identifying at least one preset logical channel); see [0036], for example: “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; the priority of the logical channels is configured via at least first and second SR configuration as indicated in [0038]: “a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources…The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)”; see also [0060], for example: “SR configuration can be configured by Radio Resource Control (RRC) signaling or other higher layer signaling”); 
determining whether a physical uplink control channel (PUCCH) resource for transmitting a scheduling request by the user equipment overlaps with an uplink shared channel (UL-SCH) resource (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the scheduled data transmission in step 160 of Figure 5A is data to be transmitted on an uplink shared channel (PUSCH) as indicated throughout; see [0036], for example); and 
performing, in response to that the PUCCH resource for transmitting the scheduling request by the user equipment overlaps with the UL-SCH resource, a PUCCH transmission for the scheduling request or an overlapped UL-SCH transmission (see step 175 of Figure 5A, step 185 of Figure 5B, and [0036], for example, which disclose “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”) wherein performing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: 
determining, in response to that the PUCCH resource for transmitting the scheduling request by the user equipment overlaps with the UL-SCH resource, whether the PUCCH resource corresponds to the preset logical channel (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; that is, the logical channel to which the SR corresponds is comparted to another logical channel one of the “certain logical channels”); 
performing, in response to that the PUCCH resource corresponds to the preset logical channel, the PUCCH transmission for the scheduling request and suspending the overlapped UL-SCH transmission (see step 175 of Figure 5A and [0036], for example, which disclose “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR”); and 
performing, in response to that the PUCCH resource does not correspond to the preset logical channel, the overlapped UL-SCH transmission and suspending the PUCCH transmission for the scheduling request (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; the ongoing PUSCH transmission is the second operation).

Regarding claim 18: Behravan discloses a method of transmitting a scheduling request, applied to user equipment, comprising: 
receiving first configuration information which is sent by a base station and indicates a preset logical channel (the UE receives configuration information on the priority of one or more logical channels (thus identifying at least one preset logical channel); see [0036], for example: “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; the priority of the logical channels is configured via at least first and second SR configuration as indicated in [0038]: “a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources…The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)”; see also [0060], for example: “SR configuration can be configured by Radio Resource Control (RRC) signaling or other higher layer signaling”); 
determining whether a physical uplink control channel (PUCCH) resource for transmitting a scheduling request by the user equipment overlaps with an uplink shared channel (UL-SCH) resource (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the scheduled data transmission in step 160 of Figure 5A is data to be transmitted on an uplink shared channel (PUSCH) as indicated throughout; see [0036], for example); and 
de-prioritizing, in response to that the PUCCH resource for transmitting the scheduling request by the user equipment overlaps with the UL-SCH resource, a PUCCH transmission for the scheduling request or an overlapped UL-SCH transmission (see step 175 of Figure 5A, step 185 of Figure 5B, and [0036], for example, which disclose “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; transmitting one or the other of the SR and the PUSCH later is reasonably interpreted as de-prioritizing that transmission) wherein de-prioritizing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: 
determining, in response to that the PUCCH resource for transmitting the scheduling request by the user equipment overlaps with the UL-SCH resource, whether the PUCCH resource corresponds to the preset logical channel (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; that is, the logical channel to which the SR corresponds is comparted to another logical channel one of the “certain logical channels”); 
de-prioritizing, in response to that the PUCCH resource corresponds to the preset logical channel, the overlapped UL-SCH transmission (see step 175 of Figure 5A and [0036], for example, which disclose “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR”; transmitting the PUSCH later is reasonably interpreted as de-prioritizing that transmission); and 
de-prioritizing, in response to that the PUCCH resource does not correspond to the preset logical channel, the PUCCH transmission for the scheduling request (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; the ongoing PUSCH transmission is the second operation; transmitting the SR later is reasonably interpreted as de-prioritizing that transmission).

Regarding claim 3: Behravan discloses the limitations: 
receiving, before determining whether there is the overlap, second configuration information which is sent by the base station and indicates whether the user equipment is configured with a preset function (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR and it is configured using semi-static signaling); 
determining, in response to that there is the overlap, whether the user equipment is configured with the preset function (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the UE uses the configuration to determine if preemption is allowed (whether the UE is configured with the preset function)); 
transmitting, in response to that the user equipment is configured with the preset function, the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; if preemption is allowed, the SR is transmitted by preempting (suspending) the PUSCH transmission); and 
performing, in response to that the user equipment is not configured with the preset function, the second operation (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; clearly, when the configuration indicates that the UE is not allowed to preempt the PUSCH transmission, the UE does not perform preemption and transmits the SR after the ongoing PUSCH is finished).

Regarding claim 6: Behravan discloses the limitations: wherein transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation comprises: 
determining whether a priority of the first logical channel is higher than a priority of the second logical channel (disclosed throughout; see [0036], for example, which discloses “As an example, if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after. The UE 30 typically does that if the SR request has a higher priority than PUSCH priority.”; further, see [0038]-[0039], for example, which disclose “a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources. The first SR configuration is associated with at least a first logical channel or first group of logical channels, and the second SR configuration is associated with at least a second logical channel or group of logical channels. The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)…When a SR corresponding to the first logical channel is triggered (e.g., when the UE 30 determines that it has UL data that it needs to transmit and the data is mapped to first logical channel), the UE 30 determines a SR resource from the first set of SR resources such that a SR transmission by the UE 30 on that SR resource does not overlap in time with another ongoing UL transmission by the same UE 30, and transmits a SR on that SR resource. When a SR corresponding to the second logical channel is triggered (e.g., when the UE 30 determines that it has UL data that it needs to transmit and the data is mapped to second logical channel), the UE 30 determines an earliest available SR resource from the second set of SR resources, and transmits SR on that SR resource. If the UE 30 has an ongoing UL transmission that overlaps in time with the earliest available SR resource, the UE 30 transmits the SR on that SR resource by preempting the ongoing UL transmission”; thus, the ongoing transmission (corresponding to the first logical channel with a lower priority) is preempted when an SR corresponding to the second logical channel with higher priority is available to be transmitted; the UE compares the priorities of the first and second logical channels to make this decision); and 
transmitting, in response to that the priority of the first logical channel is higher than the priority of the second logical channel, the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the data transmission corresponding to the second logical channel through the uplink shared channel (disclosed throughout; see [0036], for example, which discloses “As an example, if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after. The UE 30 typically does that if the SR request has a higher priority than PUSCH priority.”).

Regarding claim 7: Behravan discloses the limitations: wherein determining whether there is an overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and the second operation comprises: 
determining whether all of first transmission opportunities within a preset duration and/or of a first number overlap with a second number of second transmission opportunities, wherein the first transmission opportunities are for transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and the second transmission opportunities are for the data transmission corresponding to the second logical channel through the uplink shared channel (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the scheduled data transmission in step 160 of Figure 5A is data to be transmitted on an uplink shared channel (PUSCH) as indicated throughout; further, as indicated in [0038]-[0039], for example, the PUSCH may be associated with another logical channel and a previously transmitted SR; a first number (one) of scheduling request transmission opportunities overlaps with a second number (one) of transmission opportunities for the ongoing transmission on an uplink shared channel (PUSCH)); and 
determining, in response to that the determination result is YES, that there is an overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and the second operation of the user equipment (see Figure 5A and [0034] and [0036], for example; the SR and ongoing transmission on the PUSCH overlap and thus a determination of whether to preempt the PUSCH transmission is made).

Regarding claim 10: Behravan discloses the limitations: receiving, before determining whether there is the overlap, third configuration information sent by the base station (the UE receives first and second SR configuration information for different sets of one or more logical channels; see [0038]: “a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources…The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)”); and determining the second logical channel based on the third configuration information (the second logical channel (corresponding to the ongoing PUSCH transmission) is mapped to a logical channel as indicated in [0038] and [0039]; the overlapping ongoing PUSCH transmission is one that corresponds to the lower priority logical channel as the available SR resource is defined to be one that does not correspond to PUSCH data mapped to a logical channel with higher or equal priority; thus, the lower priority configuration (the third configuration information) is used to determine the second logical channel).

Regarding claim 16: Behravan discloses the limitations: wherein performing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: performing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-SCH resource and the user equipment is configured with a preset function, the PUCCH transmission for the scheduling request and suspending the overlapped UL-SCH transmission (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR).

Regarding claim 17: Behravan discloses the limitations: wherein performing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: performing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-S CH resource and the user equipment is not configured with a preset function, the overlapped UL-SCH transmission and suspending the PUCCH transmission for the scheduling request (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR; clearly, when the configuration indicates that the UE is not allowed to preempt the PUSCH transmission, the UE does not perform preemption and transmits the SR after the ongoing PUSCH is finished).

Regarding claim 19: Behravan discloses the limitations: wherein de-prioritizing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: de-prioritizing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-SCH resource and the user equipment is configured with a preset function, the overlapped UL-SCH transmission (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR; clearly, when preemption is performed, the overlapped and ongoing PUSCH transmission is de-prioritized (by being transmitted later)).  

Regarding claim 20: Behravan discloses the limitations: wherein de-prioritizing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: de-prioritizing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-SCH resource and the user equipment is not configured with a preset function, the PUCCH transmission for the scheduling request (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR; clearly, when the configuration indicates that the UE is not allowed to preempt the PUSCH transmission, the UE does not perform preemption and transmits the SR after the ongoing PUSCH is finished; clearly, when preemption is not performed, the SR transmission is de-prioritized (by being transmitted later)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al (US 2020/0281012) in view of Wang et al (US 2020/0367265).

Regarding claim 8:  Behravan discloses the limitations of parent claim 7, as indicated above.  Behravan is silent regarding the limitations of claim 8 of wherein transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation comprises: instructing, via a media access control layer, a physical layer to transmit the scheduling request corresponding to the first logical channel through the physical uplink control channel at one of the second number of second transmission opportunities which meets a first preset condition, instead of instructing the physical layer to perform the data transmission corresponding to the second logical channel through the uplink shared channel at the one of the second number of second transmission opportunities which meets the first preset condition.  However, Wang discloses a similar system where a scheduling request preempts an ongoing uplink transmission.  Further, in Wang, the MAC layer instructs the physical layer to transmit the SR on the PUCCH instead of the PUSCH as indicated in at least [0272].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Behravan to use the MAC and physical layers as indicated in Wang for communicating the SR and or the PUSCH.  The rationale for doing so would have been to utilize standard layers such as MAC and physical to compartmentalize various communication functions and simplify the implementation of the devices.

Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al (US 2020/0281012) in view of Lindstrom et al (US 2011/0092201).

Regarding claim 4: Behravan disclose the limitations of parent claim 1, as indicated above.  Behravan does not disclose the limitations of claim 11 as the second operation in Behravan is an ongoing transmission.  However, Lindstrom discloses the limitations of claim 11: wherein the second operation further comprises: monitoring, by the user equipment, a frequency of a second cell than a current cell during a measurement gap, wherein the measurement gap is a lasting duration of monitoring the frequency of the second cell by the user equipment every time.
However, Lindstrom discloses the limitations wherein the second operation further comprises: monitoring, by the user equipment, a frequency of a second cell than a current cell during a measurement gap, wherein the measurement gap is a lasting duration of monitoring the frequency of the second cell by the user equipment every time (disclosed throughout; see Figure 2 and [0041], for example, which states “the present invention comprises a method and an arrangement for priority handling between a measurement gap procedure and an uplink data transmission procedure in a telecommunications network as illustrated in FIG. 1. The improved solution of the UE 14 behaviour for transmissions overlapping with measurement gaps is achieved according to an embodiment by detecting an active measurement gap and receiving data into a transmission buffer of the UE 14”; see also [0004], which describes the duration of monitoring for the measurement gap pattern; see also Figure 2 and [0047], which state “when the data that triggers the uplink data transmission procedure belongs to a logical channel with higher priority value than a preset threshold value, the UE 14 proceeds 26 with the uplink data transmission procedure and cancels 28a the measurement gap procedure”; see also [0016] and [0048], which indicate that the uplink data transmission procedure includes transmitting a scheduling request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Behravan to preempt measurement gaps to transmit a high priority SR for an uplink transmission as suggested by Lindstrom.  The rationale for doing so would have been to avoid worst case scenarios such as connection dropping when measurements are always prioritized over SR transmission as suggested by Lindstrom in [0026].

Regarding claim 11: Behravan disclose the limitations of parent claim 1, as indicated above.  Behravan does not disclose the limitations of claim 11 as the second operation in Behravan is an ongoing transmission.  However, Lindstrom discloses the limitations of claim 11 of: wherein determining whether there is the overlap comprises: 33Attorney Docket No. 15131.0019
determining whether there is an overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and monitoring a frequency of a second cell other than a current cell during a measurement gap by the user equipment, wherein the measurement gap is a lasting duration of monitoring the frequency of the second cell by the user equipment every time (disclosed throughout; see Figure 2 and [0041], for example, which states “the present invention comprises a method and an arrangement for priority handling between a measurement gap procedure and an uplink data transmission procedure in a telecommunications network as illustrated in FIG. 1. The improved solution of the UE 14 behaviour for transmissions overlapping with measurement gaps is achieved according to an embodiment by detecting an active measurement gap and receiving data into a transmission buffer of the UE 14”; see also [0004], which describes the duration of monitoring for the measurement gap pattern); and 
wherein transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation comprises: 
suspending monitoring the frequency of the second cell other than the current cell during the measurement gap (disclosed throughout; see Figure 2 and [0047], which state “when the data that triggers the uplink data transmission procedure belongs to a logical channel with higher priority value than a preset threshold value, the UE 14 proceeds 26 with the uplink data transmission procedure and cancels 28a the measurement gap procedure”), and 
transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel (disclosed throughout; see Figure 2 and [0047], which state “when the data that triggers the uplink data transmission procedure belongs to a logical channel with higher priority value than a preset threshold value, the UE 14 proceeds 26 with the uplink data transmission procedure and cancels 28a the measurement gap procedure”; see also [0016] and [0048], which indicate that the uplink data transmission procedure includes transmitting a scheduling request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Behravan to preempt measurement gaps to transmit a high priority SR for an uplink transmission as suggested by Lindstrom.  The rationale for doing so would have been to avoid worst case scenarios such as connection dropping when measurements are always prioritized over SR transmission as suggested by Lindstrom in [0026].

Regarding claim 12: Behravan discloses the limitations: wherein determining whether there is the overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and monitoring the frequency of the second cell other than the current cell during the measurement gap by the user equipment comprises: 
determining whether all of first transmission opportunities within a preset duration and/or of a first number overlap with a third number of measurement gaps, wherein the first transmission opportunities are for transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel (see the combination of Behravan and Lindstrom above; a first number (one) of scheduling request transmission opportunities overlaps with a second number (one) of measurement gaps); and 
determining, in response to that the determination result is YES, that there is the overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and the second operation of the user equipment (see the combination of Behravan and Lindstrom above; the SR and transmission gap overlap ; see [0041] of Lindstrom, for example).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al (US 2020/0281012) in view of Lindstrom et al (US 2011/0092201) in view of Wang et al (US 2020/0367265).

Regarding claim 13:  Behravan, modified, discloses the limitations of parent claim 12, as indicated above.  Behravan is silent regarding the limitations of claim 13 of wherein suspending the second operation comprises: instructing, via a media access control layer, a physical layer to transmit the scheduling request corresponding to the first logical channel through the physical uplink control channel during one of the third number of measurement gaps which meets a third preset condition; and transmitting, via the physical layer, the scheduling request corresponding to the first logical channel through the physical uplink control channel during the one of the third number of measurement gaps which meets the third preset condition.  However, Wang discloses a similar system to the above combination of Behravan and Lindstrom.  Further, in Wang, the MAC layer instructs the physical layer to transmit the SR on the PUCCH instead of the PUSCH as indicated in at least [0272].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Behravan to use the MAC and physical layers as indicated in Wang for communicating the SR and or performing the measurement.  The rationale for doing so would have been to utilize standard layers such as MAC and physical to compartmentalize various communication functions and simplify the implementation of the devices.
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 15, 2022